


109 HCON 485 IH: Expressing the sense of the Congress that

U.S. House of Representatives
2006-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 485
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2006
			Mr. Langevin (for
			 himself and Mr. Larson of Connecticut)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  there should be established a Let’s All Play Day.
	
	
		Whereas an estimated 6 million children in the United
			 States have some type of chronic condition or disability that makes it hard or
			 impossible for them to enjoy traditional playgrounds;
		Whereas there are, as of September 2006, more than 100
			 Boundless Playgrounds in 21 States, with more in development;
		Whereas Boundless Playgrounds are different from
			 traditional playgrounds because they are barrier-free, inclusive, and
			 configured to support children’s development;
		Whereas Boundless Playgrounds benefit children with and
			 without disabilities by providing opportunities for all children to play
			 together side by side; and
		Whereas at least one playground in each community or
			 regional area should be a barrier-free Boundless Playground, where children of
			 all abilities can play and learn together and gain developmental advantages:
			 Now, therefore, be it
		
	
		That it is the sense of the Congress that
			 there should be established a Let’s All Play Day for the purposes of—
			(1)supporting the
			 goals and ideals of Boundless Playgrounds; and
			(2)celebrating play
			 as an essential factor in creating valuable opportunities for children of all
			 abilities to develop lifelong physical, social, and cognitive skills.
			
